 



 

Exhibit 10.1

PRUDENTIAL BANCORP, INC.

PRUDENTIAL SAVINGS BANK

RETIREMENT AGREEMENT

 

This Retirement Agreement (the “Agreement”) by and among Prudential Bancorp,
Inc. (the “Company”), Prudential Savings Bank (the “Bank” and collectively with
the Company, “Prudential”), and Thomas A. Vento is entered into as of December
22, 2015.

 

WHEREAS, Mr. Vento currently serves as a member of the Board and as Chairman of
the Board of Directors of each of the Company and the Bank;

 

WHEREAS, Prudential and Mr. Vento previously entered into a retirement and
transition agreement dated as of May 13, 2015 (the “Transition Agreement”);

 

WHEREAS, Mr. Vento also has previously entered into an Endorsement Split-Dollar
Agreement with the Bank dated January 1, 2006 (the “Split-Dollar Agreement”),
providing for certain benefits with respect to split-dollar insurance maintained
by the Bank for his benefit;

 

WHEREAS, Mr. Vento has provided valuable services to the Bank for more than
fifty years and to the Company since its formation in 2013 (and to its
predecessor from its formation in 2004);

 

WHEREAS, Mr. Vento desires to resign his position as Chairman of the Board of
Directors of each of the Company and the Bank as well as retire as a member of
the Board of each of the Company and the Bank; and

 

WHEREAS, Mr. Vento is willing to relinquish his rights under the Transition
Agreement and to have it superseded by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto agree as follows:

 

1.           Effective Date. The “Effective Date” of the Agreement is December
22, 2015.

 

2.           Service on the Boards; Retirement.

 

(a)          As of the Effective Date, Mr. Vento shall resign from his position
as Chairman of the Board of the Board of Directors of each of the Company and
the Bank.

 

(b)          As of the Effective Date, Mr. Vento will retire from his position
as a member of the Board of Directors of each of the Company and the Bank.

 

(c)          Mr. Vento is hereby appointed, as of the Effective Date, as a
director emeritus of the Bank to serve in that capacity, which Mr. Vento
accepts, through February 29, 2020 (“Service Period”). Mr. Vento will have no
specified duties except as may be mutually agreed to by the Bank and Mr. Vento.

 

 1 

 

 

3.           Compensation; Benefits.

 

(a)          Compensation. Mr. Vento shall not be entitled to any cash
compensation for his service as a director emeritus during the Service Period.
The Chairman’s fee, as such term is defined in the Transition Agreement, shall
cease as of the Effective Date.

 

(b)          Split-Dollar Agreement. The Split-Dollar Agreement shall remain in
full force and effect and Mr. Vento’s rights and privileges thereunder shall not
be affected by or be subject to the provisions of this Agreement. The Bank
agrees during the period this Agreement is in effect to not terminate the
Split-Dollar Agreement. In addition, the Bank agrees to maintain during the
period this Agreement is in effect the bank owned life insurance owned by the
Bank that provides the life insurance benefits covered by the Split-Dollar
Agreement.

 

(c)          Medical, Dental and Other Insurance Benefits. Effective as of the
Effective Date, the Bank and/or the Company shall cease to provide medical and
dental insurance for the benefit of Mr. Vento and his spouse at no cost to Mr.
Vento and his spouse. Notwithstanding the forgoing, Mr. Vento may elect
continued medical and dental coverage at his expense pursuant to COBRA to the
extent and for the amount of time it is permissible to maintain continued COBRA
coverage. In addition to the life insurance coverage provided pursuant to the
Split-Dollar Agreement as set forth in Section 3(b), the Bank will promptly
assign to Mr. Vento, effective as of the Effective Date, the supplemental life
insurance policy issued by Lincoln National Insurance Company, Policy No.
JF5434389 (the “Policy”), covering Mr. Vento; Mr. Vento will be responsible for
payment of any and all premiums due and payable after the Effective Date with
respect to the Policy.

 

(d)          Existing Stock Options and Restricted Stock Awards. The 114,456
vested stock options held by Mr. Vento as of the Effective Date of this
Agreement to purchase shares of common stock of the Company shall remain
outstanding and exercisable in accordance with their terms. The options covering
121,511 shares of common stock of the Company and the restricted stock awards
covering 63,583 shares which remain unvested as of the Effective Date will
continue to vest in accordance with the terms of their grant so long as Mr.
Vento continues to serve as a director emeritus of the Bank.

 

(e)          Employee Benefit Plans. Mr. Vento shall be entitled to receive his
vested benefits under the Bank’s Employee Stock Ownership Plan, the Bank’s
401(k) profit sharing plan and the Bank’s multiple employer defined benefit
pension plan in accordance with the terms of such plans. As of October 1, 2015,
Mr. Vento was no longer entitled to participate in any of the employee benefit
plans or programs offered by the Company, the Bank or any of their subsidiaries
(except to the extent permitted by the terms of such plans), and no additional
benefits accrued or vested or shall accrue or vest on behalf of Mr. Vento under
such employee benefit plans or programs subsequent to October 1, 2015, except as
set forth in Sections 3(b), 3(c) and 3(d) hereof or as otherwise provided under
the terms of such plans.

 

 2 

 

 

(f)           Expenses. The Company and/or the Bank shall reimburse Mr. Vento or
otherwise provide for or pay for all reasonable expenses, if any, incurred by
Mr. Vento at the specific request of the Company or the Bank, subject to such
reasonable documentation as may be requested by the Company or the Bank. If such
expenses are paid in the first instance by Mr. Vento, the Company and/or the
Bank shall reimburse Mr. Vento therefor upon receipt of such reasonable
documentation as may be requested by the Company. Such reimbursements or
payments shall be made promptly by the Company or the Bank, as applicable, and,
in any event, no later than March 15th of the year immediately following the
year in which such expenses were incurred.

 

(g)          Transfer of Automobile. The Bank shall transfer to the Executive
the title on the company-provided automobile currently used by the Executive.
Such title transfer shall occur within ten (10) business days following the
Effective Date, without the payment of any consideration by the Executive;
provided, however, Mr. Vento will be responsible for the expenses incurred in
connection with the transfer thereof.

 

4.            Termination.

 

(a)          Cause. The Company and the Bank may terminate Mr. Vento’s service
as a director emeritus during the Service Period for Cause. For purposes of this
Agreement, “Cause” shall mean removal of Mr. Vento as a director emeritus
because of personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, willful conduct
which is materially detrimental (monetarily or otherwise) to the Company and/or
the Bank or material breach of any provision of this Agreement, in each case
with respect to matters that occurred, arose or were discovered during the
Service Period. Notwithstanding the foregoing, for purposes hereof, a
determination by regulatory authorities that Mr. Vento has willfully violated
any applicable law, rule or regulation or final cease-and-desist order shall
constitute Cause.

 

For purposes of this provision, no act or failure to act, on the part of Mr.
Vento, shall be considered “willful” unless it is done, or omitted to be done,
by him in bad faith or without reasonable belief that his action or omission was
in the best interests of the Company and/or the Bank. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of either the Company or the Bank or based upon the advice of
counsel for the Company and/or the Bank shall be conclusively presumed to be
done, or omitted to be done, by Mr. Vento in good faith and in the best
interests of the Company and the Bank. The removal of Mr. Vento as a director
emeritus for conduct described the paragraph above shall not be deemed to be for
Cause unless and until there shall have been delivered to him a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board of Directors of the Company and/or the Bank (excluding
Mr. Vento) at a meeting of the Board of Directors called and held for such
purpose (after not less than ten (10) days advance notice is provided to Mr.
Vento and he is given an opportunity, together with counsel chosen by him, to be
heard before the Board of Directors), finding that, in the good faith opinion of
the Board, Mr. Vento is guilty of the conduct described above, and specifying
the particulars thereof in detail.

 

 3 

 

 

As of the date hereof, neither Mr. Vento nor the Company is aware of facts that
would constitute “Cause” as defined under this Agreement.

 

(b)          Notice of Termination. Any termination by the Company and/or the
Bank for Cause shall be communicated by a written Notice of Termination to the
other party hereto given in accordance with Section 12 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for removal of Mr. Vento as a
director emeritus under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty (30)
days after the giving of such notice). The failure by the Company and/or the
Bank to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
and/or the Bank, hereunder or preclude the Company and/or the Bank,
respectively, from asserting such fact or circumstance in enforcing his or the
Company’s or the Bank’s rights hereunder.

 

(e)          Date of Termination. “Date of Termination” means if Mr. Vento’s
service as a director emeritus is terminated by the Company and/or the Bank for
Cause, the date on which the Notice of Termination is given, or any later date
specified therein within thirty (30) days of delivery of such notice, as the
case may be.

 

5.           Covenants.

 

(a)          Mr. Vento agrees that he shall not make, or cause to be made, any
disparaging or critical remarks, comments or statements about or against the
Company or its subsidiaries (including the Bank) or affiliates or any director,
officer, employee or customer of any such entities at any time in the future,
except for any statements by him made pursuant to lawful subpoena or legal
process. The Bank will advise the members of its Board of Directors (and those
of the Company’s Board of directors) and all executive officers of the Bank and
the Company (collectively, the “Persons to be Advised”) that they should not
make public statements that are in any way disparaging or negative towards Mr.
Vento. The Bank will advise the Persons to be Advised that a non-disparagement
agreement is in effect, and will use reasonable efforts to enforce compliance
with this Agreement. Notwithstanding the foregoing agreement, the parties hereto
recognize and acknowledge that the Bank and the Company will not be liable for
statements between the Bank and/or the Company and its independent auditors,
state and federal banking regulators, the Securities and Exchange Commission or
statements necessary to comply with applicable law or regulation. In addition,
nothing contained herein shall prevent any of the parties hereto from making any
truthful statement in connection with any legal proceeding or investigation by
the Company or any governmental authority.

 

 4 

 

 

(b)          Except as required by law or regulation (including without
limitation in connection with any judicial or administrative process or
proceeding), Mr. Vento shall keep secret and confidential and shall not disclose
to any third party (other than the Bank or any of its subsidiaries or affiliates
or any persons employed or engaged by such entities) in any fashion or for any
purpose whatsoever any information regarding the Bank or any of its subsidiaries
or affiliates which is not available to the general public to which Mr. Vento
was granted access at any time prior to the Effective Date or during the Service
Period, including, without limitation, any of the following information relating
to the Bank or any Bank subsidiary or affiliate: business or operations; plans,
strategies, prospects or objectives; products, technology, processes or
specifications; research and development operations or plans; the names and
addresses of customers or prospective customers, including any customer lists;
work performed or services rendered for any customer; any method and/or
procedures relating to projects or other work developed for the Bank or any
subsidiary or affiliate; distribution, sales, service, support and marketing
practices and operations; financial condition, results of operations and
prospects; operational strengths and weaknesses; and personnel and compensation
policies and procedures.

 

(c)          Mr. Vento agrees that damages at law will be an insufficient remedy
to the Company and the Bank in the event that Mr. Vento violates any of the
provisions of subsections (a) or (b) of this Section 5, and that the Company or
the Bank may apply for and, upon the requisite showing, have injunctive relief
in any court of competent jurisdiction to restrain the breach or threatened or
attempted breach of or otherwise to specifically enforce any of the covenants
contained in subsections (a) or (b) of this Section 5. Mr. Vento hereby consents
to the right of the Company and the Bank to seek (i) any injunction (temporary
or otherwise) and (ii) to any other court order which may be issued against Mr.
Vento from violating, or directing Mr. Vento to comply with, any of the
covenants in subsections (a) or (b) of this Section 5. Mr. Vento also agrees
that such remedies that may be obtained shall be in addition to any and all
remedies, including damages, available to the Company or the Bank against Mr.
Vento for such breaches or threatened or attempted breaches.

 

(d)          In addition to the rights of the Bank set forth in subsection (c)
of this Section 5, in the event that Mr. Vento shall violate the terms and
conditions of subsections (a) or (b) of this Section 5, the Company and its
subsidiaries and affiliates may terminate any payments or benefits of any type
and regardless of source payable by the Company or its subsidiaries or
affiliates, if applicable, to Mr. Vento, other than with respect to payments or
benefits to Mr. Vento under plans or arrangements that are covered by the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

6.            Designation of Beneficiary. Mr. Vento may from time to time, by
providing a written notification to the Bank and/or the Company, designate any
person or persons (who may be designated concurrently, contingently or
successively), his estate or any trust or trusts created by him to receive
benefits which are provided under the terms of this Agreement. Each beneficiary
designation shall revoke all prior designations and will be effective only when
filed in writing with the Compensation Committee of the Board of Directors of
the Bank (the “Committee”). If Mr. Vento fails to designate a beneficiary or if
a beneficiary dies before the date of Mr. Vento’s death and no contingent
beneficiary has been designated, then the benefits which are payable as
aforesaid shall be paid to his estate. If benefits commence to be paid to a
beneficiary and such beneficiary dies before all benefits to which such
beneficiary is entitled have been paid, the remaining benefits shall be paid to
the successive beneficiary or beneficiaries designated by Mr. Vento, if any, and
if none to the estate of such beneficiary.

 

 5 

 

 

7.           Unsecured Promise. Nothing contained in this Agreement shall create
or require the Company or the Bank to create a trust of any kind to fund the
benefits provided hereunder. Any insurance policy or other asset acquired or
held by, or on behalf of, the Bank or funds allocated by the Bank in connection
with the liabilities assumed by the Bank pursuant to this Agreement shall not be
deemed to be held under any trust for the benefit of Mr. Vento or his
beneficiaries or to be a security for the performance of the obligations of the
Bank pursuant hereto but shall be and remain a general asset of the Bank. To the
extent that Mr. Vento or any other person acquires a right to receive payments
from the Bank hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Bank.

 

8.           Release of the Company and Related Parties.

 

(a)          In consideration of the payments and the benefits to be provided to
Mr. Vento pursuant to this Agreement, the sufficiency of which is acknowledged
hereby, Mr. Vento, with the intention of binding himself and his heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge the Company, the Bank and each of their subsidiaries and
affiliates (the “Company Affiliated Group”), their present and former officers,
directors, executives, agents, attorneys and employees, and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which Mr. Vento, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
Mr. Vento’s service to any member of the Company Affiliated Group (or the
predecessors thereof) through and including the Effective Date in any capacity,
or the termination of such service in any such capacity as of the Effective
Date, (ii) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (iii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, the Pennsylvania Human Relations
Act, the Pennsylvania Minimum Wage Act, the Pennsylvania Wage Payment and
Collection Law and all other laws concerning unlawful and unfair labor and
employment practices), (v) for employment discrimination under any applicable
federal, state or local statute, provision, order or regulation, and including,
without limitation, any claim under Title VII of the Civil Rights Act of 1964
(“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the
Americans with Disabilities Act (“ADA”), ERISA, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the Family
and Medical Leave Act and any similar or analogous state statute, and (vi) under
the Employment Agreement, excepting only:

 

(A)         the rights of Mr. Vento as a shareholder of the Company, including
his stock options and restricted stock awards as described in Section 3(d);

 

 6 

 

 

(B)         the right of Mr. Vento to receive COBRA continuation coverage in
accordance with applicable law;

 

(C)         rights to indemnification Mr. Vento may have under (i) applicable
corporate law, (ii) the articles of incorporation, charter or bylaws of any
entities included in the Company Affiliated Group, (iii) any other agreement
between Mr. Vento and a Company Released Party, or (iv) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;

 

(D)         claims for vested benefits under any health, disability, retirement,
life insurance or other similar “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group existing as of the
Effective Date (the “Company Benefit Plans”); and

 

(E)          the rights of Mr. Vento under this Agreement.

 

(b)          Mr. Vento acknowledges and agrees that the release of claims set
forth in this Section 7 is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, with any such liability
being expressly denied.

 

(c)          The release of claims set forth in this Section 8 applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages, damages
for pain or suffering, costs, and attorney’s fees and expenses.

 

(d)          Mr. Vento specifically acknowledges that his acceptance of the
terms of the release of claims set forth in this Section 8 is, among other
things, a specific waiver of his rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind.

 

(e)          Mr. Vento covenants and agrees that neither he, nor any person or
entity on his behalf, will file or cause or permit to be filed any civil action,
suit, arbitration or legal proceeding seeking any type of personal relief, or
share in any remedy against the Bank or any other Company Released Party,
involving any matter which: (i) is the subject of this Agreement; (ii) arises
from, or relates or refers in any way to, Mr. Vento’s employment with the Bank,
the termination of that employment, the Employment Agreement, or the action or
inaction of any of the Company Released Parties through and including the
Effective Date; or (iii) occurred at any time in the past up to and including
the date of Mr. Vento’s execution of this Agreement, or involves any continuing
effects of any actions or practices which may have arisen or occurred on or
prior to his execution of this Agreement; provided, however, that nothing in
this Agreement prevents Mr. Vento from (x) filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency, except that he
acknowledges that he shall not be able to recover any monetary benefits in
connection with any such claim, charge or proceeding, or (y) initiating an
action to enforce the terms of this Agreement or pursue claims pursuant to
subsections (A) thorough (D) of Section 7(a).

 

 7 

 

 

(f)           Mr. Vento shall have a period of 21 days to consider whether to
execute this Agreement. To the extent Mr. Vento has executed this Agreement
within less than 21 days after its delivery to him, Mr. Vento hereby
acknowledges that his decision to execute this Agreement prior to the expiration
of such 21-day period was entirely voluntary. If Mr. Vento accepts the terms
hereof and executes this Agreement, he may thereafter, for a period of seven
days following (and not including) the date of execution (the “Revocation
Period”), revoke this Agreement. If Consultant determines to revoke this
Agreement prior to the expiration of the Revocation Period, he shall provide a
written notice to the Bank in accordance with Section 12 prior to such
expiration. If no such revocation occurs, this Agreement shall become
irrevocable in its entirety, and binding and enforceable against Mr. Vento, on
the day next following the day on which the foregoing Revocation Period has
elapsed. Any revocation of this Agreement shall be deemed for all purposes a
revocation of this Agreement in its entirety.

 

(g)          Mr. Vento acknowledges and agrees that he has not, with respect to
any transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

 

(h)          Mr. Vento acknowledges and agrees that he has been advised by the
Company and the Bank to consult with independent legal counsel of his choosing
in connection with his review of this Agreement prior to executing this
Agreement, that he has done so or had the opportunity to do so, that he has read
and had the terms of this Agreement explained to him, and that he has entered
into this Agreement voluntarily and with full knowledge of its significance,
meaning and binding effect. Mr. Vento acknowledges and agrees that neither the
Company or the Bank nor its agents or representatives has made any promises,
statements or representations, either oral or written, to Mr. Vento or anyone
else concerning the terms or effects of this Agreement other than those
expressly contained herein.

 

(h)          In addition to any other remedy available to the Company or the
Bank hereunder, in the event that, as a result of a challenge brought by Mr.
Vento, the release of claims set forth in Section 8 becomes null and void or is
otherwise determined not to be enforceable, then the obligation of the Bank to
make any additional payments or to provide any additional benefits under this
Agreement shall immediately cease to be of any force and effect, and Mr. Vento
shall promptly return to the Bank any payments or benefits the provision of
which by the Bank was conditioned on the enforceability of this
Agreement.         

 

9.            Full Settlement. The obligations of the Company and/or the Bank to
perform its respective obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company and/or the Bank may have against Mr. Vento or others. In no event
shall Mr. Vento be obligated to seek other services or take any other action by
way of mitigation of the amounts payable to him under any of the provisions of
this Agreement.

 

 8 

 

 

10.         Representations and Warranties. Each party hereto represents and
warrants to each other that they have carefully read this Agreement and
consulted with respect thereto, to the extent deemed appropriate, with their
respective counsel and that each of them fully understands the content of this
Agreement and its legal effect. Each party hereto also represents and warrants
that this Agreement is a legal, valid and binding obligation of such party which
is enforceable against it in accordance with its terms.

 

11.         Successors and Assigns. This Agreement will inure to the benefit of
and be binding upon Mr. Vento and his assigns and upon the Company and the Bank
any successor to the Company or the Bank and by merger or consolidation or any
other change in form or any other person or firm or corporation to which all or
substantially all of the assets and business of the Company and the Bank may be
sold or otherwise transferred. Any successor to the Company or the Bank by
merger, consolidation or other change in form shall expressly in writing assume
all obligations of the Company or the Bank hereunder as fully as if it had been
originally made a party hereto, and this Agreement shall continue in effect
following any change in control of the Company and/or the Bank. This Agreement
may not be assigned by any party hereto without the written consent of the other
parties hereto.

 

12.         Notices. Any communication to a party required or permitted under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party or parties, as applicable:

 

If to Mr. Vento:

 

Thomas A. Vento

At the address last appearing on the

personnel records of the Bank

 

If to the Company and the Bank:

 

Prudential Bancorp, Inc.

Prudential Savings Bank

1834 West Oregon Avenue

Philadelphia, Pennsylvania 19145

Attention: Corporate Secretary

 

13.         Withholding. The Company and/or the Bank may withhold from any
amounts payable under this Agreement such federal, state, local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

 

 9 

 

 

14.          Entire Agreement; Severability.

 

(a)          This Agreement incorporates the entire understanding between the
parties relating to the subject matter hereof, recites the sole consideration
for the promises exchanged and supersedes any prior agreements between the
Company and/or the Bank and Mr. Vento with respect to the subject matter hereof
including the Transition Agreement except as otherwise specifically provided
herein. In reaching this Agreement, no party has relied upon any representation
or promise except those set forth herein.

 

(b)          Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable. In all such cases, the parties shall use their
reasonable best efforts to substitute a valid, legal and enforceable provision
which, insofar as practicable, implements the original purposes and intents of
this Agreement.

 

15.         Amendment; Waiver.

 

(a)          This Agreement may not be amended, supplemented or modified except
by an instrument in writing signed by each party hereto; provided, however, that
notwithstanding anything in this Agreement to the contrary, the Company and the
Bank may amend in good faith any terms of this Agreement, including
retroactively, in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended.

 

(b)          Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

16.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

 

17.         Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania
applicable to agreements made and entirely to be performed within such
jurisdiction.

 

18.         Headings. The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section. Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.

 10 

 

 

19.         Regulatory Provisions. Notwithstanding anything to the contrary
contained in this Agreement, any payments to Mr. Vento by the Company and/or the
Bank, whether pursuant to this Agreement or otherwise, are subject to and
conditioned upon their compliance with, to the extent applicable, Section 18(k)
of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

 

[The next page is the signature page.]

 

 11 

 

 

IN WITNESS WHEREOF, Mr. Vento has hereunto set his hand, and the Company and the
Bank, have caused this Agreement to be executed by their duly authorized
officers, all as of the day and year first written above.

 

ATTEST:             By: /s/Regina Wilson   /s/Thomas A Vento Name: Regina Wilson
  Name: Thomas A. Vento Title: Corporate Secretary    

 

  PRUDENTIAL BANCORP, INC.         By: /s/Francis V. Mulcahy   Name: Francis V.
Mulcahy   Title: Chairman, Compensation Committee

 

  PRUDENTIAL SAVINGS BANK         By: /s/Francis V. Mulcahy   Name: Francis V.
Mulcahy   Title: Chairman, Compensation Committee

 

 12 

 

